Citation Nr: 1758780	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  In an August 2008 rating decision, the regional office denied service connection for hearing loss; the decision became final because the Veteran did not timely appeal that decision, and no new and material evidence was received within the appeal period.  

2.  Evidence received since the August 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

2.  Evidence added to the record is new and material with respect to the claim of entitlement to service connection for bilateral hearing loss, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

Claim to Reopen

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen service connection for bilateral hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Board recognizes that the October 2012 rating decision reopened the claim before denying it de novo, but that the March 2014 statement of the case (SOC) declined to reopen.  However, regardless of whether the AOJ granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss was initially denied by a rating decision in August 2008 on the grounds that there was no nexus between the Veteran's hearing loss to his military service.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final as to this issue.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1008); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Since the last final denial, VA has received the Veteran's hearing testimony and competent lay statements from several of his family members received in September 2017.  The Veteran testified that his difficulty hearing others started in service, and that he has favored his left ear because of difficulty hearing out of his right ear since that time.  The statements from his family members corroborated a longstanding problem with hearing loss, including a statement from the Veteran's stepdaughter stating that she has known the Veteran to have problems with his hearing for over 37 years, and a statement from his niece reporting witnessing his difficulty with hearing for 35 years.  This information constitutes new and material evidence as to service connection for bilateral hearing loss.  The evidence goes towards a nexus between the Veteran's hearing loss and an in-service event.  The evidence is presumed credible for the purposes of reopening the Veteran's claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  





ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.  


REMAND

A new medical opinion regarding bilateral hearing loss should be obtained that takes into consideration the Veteran's competent testimony in his hearing that he has had hearing loss since service, and the corroborating statements of his family members that he has suffered from hearing loss for many years.  Additionally, the opinion should address a March 2014 VA examination for tinnitus, which found that given the separation examination did not test 3000 Hertz, which is a frequency known to be susceptible to noise injury, and there is evidence of combat as a sharpshooter  in the Veteran's service treatment records, noise injury cannot be ruled out at exit of service.  

A VA examination has not been held regarding the Veteran's claim of service connection for a low back disability.  VA will provide a medical examination when there is competent evidence of a current disability, an in-service event, an indication that the current disability may be associated with the in-service event, and insufficient competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran's treatment records do not contain a diagnosis of a low back disability, there are notations of back pain.  These notations, as well as the Veteran's lay report of back pain, are competent evidence of a current disability.  The Veteran has identified carrying heavy rucksacks over many miles in service as an in-service event that he believes caused his current back disability.  The Veteran testified in his hearing that he experienced back pain while training in service, although he did not seek treatment at the time, and that this back pain returned two or three years after service.  This proximity between the in-service incident and his back pain is sufficient to be an indication that the current disability may be associated with the in-service event.  Therefore, the McLendon requirements have been met, and VA must provide the Veteran with an examination regarding his low back.

The Veteran also indicated in his hearing testimony that he received private treatment for his back from a chiropractor.  These records have not been associated with the claims file.  They should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization to obtain records from the private chiropractor from whom he received treatment for his low back disability, as referenced in his July 2017 hearing testimony.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide a supplemental opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by service.  The examiner must discuss the Veteran's July 2017 hearing testimony that he started having difficulty hearing during service, which is corroborated by statements from family members asserting that the Veteran has struggled with hearing loss for over thirty years.  The examiner is also asked to reconcile the March 2014 VA examination opinion regarding tinnitus, which opined that given the Veteran's separation examination did not test at 3000 Hertz, which is a frequency known to be susceptible to noise injury, and as there is evidence of combat in service, noise injury cannot be ruled out at exit of service.  The examiner is advised that the Veteran's military occupational specialty (MOS) was light weapons infantry, which is consistent with acoustic trauma.

Any opinion must be supported by a complete rationale.

3.  After completing instruction #1, requesting private treatment records from a chiropractor, schedule the Veteran for a VA examination regarding his low back.  After performing any necessary testing, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that was caused by or is otherwise related to service, to include extensive training while wearing a heavy rucksack.  

Any opinion must be supported by a complete rationale.  The examiner is to address the Veteran's July 2017 hearing testimony that his back hurt during training in service, but that he did not seek treatment.  The Veteran also testified that his back pain began 2-3 years after service, but that he did not seek treatment.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


